DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Note on Language
The following is noted with regard to claim language: in applicant’s specification, applicant defines the “main exit direction” of a cone-spraying nozzle to be “the axis of symmetry of the cone” (paragraph [0013] of applicant’s specification).  It is simply noted that the examiner will also use this definition of “main exit direction” when referring to the “main exit direction” of a cone-spraying nozzle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0200023 by Giljohann in view of U.S. 2006/0048796 by Asplund in view of U.S. 2008/0087301 by Lee in view of U.S. 2015/0122292 by McDermott.
With regard to claim 1, Giljohann teaches an apparatus for cleaning a core engine of a jet engine, wherein the apparatus comprises a nozzle installation (comprising nozzles 7 in Figure 1) configured to eject cleaning liquid into the core engine, a means (comprising hooks 12 in Figure 3) for connecting the apparatus in a rotationally fixed manner to a shaft hub (item 3 in Figure 3) of a fan of the jet engine, a line connection (comprising line 10 in Figures 2-4) configured to supplying the cleaning liquid, wherein the line connection is connected to the nozzle installation via a rotary coupling (item 5 in Figures 2-3), and wherein the nozzles of the nozzle installation comprises two flat jet nozzles (Par. 0017, 0027, and 0050-0053).  
Giljohann does not teach that one of the nozzles includes a cone nozzle.  However, Giljohann does explicitly recite that combination of different nozzles “can also be used” (Par. 0017).  
Asplund teaches that when using a nozzle to spray cleaning liquid onto surfaces of a gas turbine engine, a nozzle that ejects a conical spray of cleaning liquid can successfully be used to clean engine surfaces (Abstract; Par. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giljohann such that a nozzle of the nozzle installation is a cone nozzle that ejects a cone-shaped pattern of cleaning medium, thus meaning that the nozzle installation comprises a flat jet nozzle and a cone nozzle.  Giljohann teaches that a combination of different nozzles “can also be used”, and the motivation for performing the modification was provided by Asplund, who teaches that when using a nozzle to spray cleaning liquid onto surfaces of a gas turbine engine, a nozzle that ejects a conical spray of cleaning liquid can successfully be used to clean engine surfaces.
The combination of Giljohann in view of Asplund does not specify that the spray angle (i.e., the angle at which a nozzle’s ejected spray diverges outwardly from that nozzle) of each of the nozzles is in the range of 60° to 90°.
Lee teaches that when using a washing fluid spray from a nozzle to clean engine surfaces of a gas turbine surfaces, the spray angle from the nozzle is a result-effective variable because it affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid (Abstract and Par. 0067).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art to modify the combination of Giljohann in view of Asplund such that the spray angle (i.e., the angle at which a nozzle’s ejected spray diverges outwardly from that nozzle) of each nozzle is optimized.  The purpose of the nozzles to clean engine surfaces of the jet engine, and the motivation for performing the optimization is that the spray angle of such nozzles is a result-effective variable that affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid.  Lee teaches that when using a washing fluid spray from a nozzle to clean engine surfaces of a gas turbine surfaces, the spray angle from the nozzle is a result-effective variable because it affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid.  
The combination of Giljohann in view of Asplund in view of Lee does not specify the main exit direction of each nozzle.  However, in the art of spraying a surface with liquid ejected from a nozzle, it is well known that the angle of the nozzle relative to the surface is a result-effective variable that affects whether or not the targeted surface is actually impacted with liquid or not.  McDermott provides an example of aiming nozzles, wherein McDermott teaches aiming cleaning nozzles relative to a centerline of an engine in order to have liquid ejected from the nozzles reach to-be-cleaned surfaces of said engine (Par. 0037).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giljohann in view of Asplund in view of Lee such that the angle of the main exit direction of each nozzle is optimized in order to have the cleaning liquid directed to the desired locations such that to-be-cleaned engine surfaces can be indeed be sprayed and cleaned.  The motivation for performing the modification was provided by the fact that in the art of spraying a surface with liquid ejected from a nozzle, it is well known that the angle of the nozzle relative to the surface is a result-effective variable that affects whether or not the targeted surface is actually impacted with liquid or not – McDermott being an example of such a teaching.  In this combination of Giljohann in view of Asplund in view of Lee in view of McDermott, when the main exit direction of each nozzle is optimized, the exit direction of each nozzle is inherently optimized relative to the rotational axis of the rotatable nozzles of the apparatus of Giljohann in view of Asplund in view of Lee in view of McDermott.
With regard to claim 2, the combination of Giljohann in view of Asplund in view of Lee in view of McDermott does not specify that the cone nozzle ejects a full cone pattern.  
McDermott teaches that when using a cone cleaning nozzle to spray a cone-shaped pattern of cleaning liquid onto engine surfaces, a solid (i.e., full) cone pattern of cleaning liquid can successfully be used as the cone pattern for delivering cleaning liquid to engine surfaces (Par. 0013, 0014, and 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott such that the cone pattern of ejected cleaning liquid is a solid (i.e., full) cone pattern.  The motivation for performing the modification was provided by McDermott, who teaches that when using a cone cleaning nozzle to spray a cone-shaped pattern of cleaning liquid onto engine surfaces, a solid (i.e., full) cone pattern of cleaning liquid can successfully be used as the cone pattern for delivering cleaning liquid to engine surfaces.  In this developed combination of Giljohann in view of Asplund in view of Lee in view of McDermott, the apparatus comprises a flat jet nozzle and a full cone nozzle.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0200023 by Giljohann in view of U.S. 2006/0048796 by Asplund in view of U.S. 2008/0087301 by Lee in view of U.S. 2015/0122292 by McDermott in view of U.S. 2018/0135518 by Moniz.
With regard to claim 11, Giljohann teaches an assembly comprising a jet engine and an apparatus for cleaning a core engine of the jet engine, wherein the cleaning apparatus comprises a nozzle installation (comprising nozzles 7 in Figure 1) configured to introduce cleaning medium into the core engine, a means (comprising hooks 12 in Figure 3) for connecting the apparatus in a rotationally fixed manner to a shaft hub (item 3 in Figure 3) of a fan of the jet engine, a line connection (comprising line 10 in Figures 2-4) configured to supplying the cleaning medium, wherein the line connection is connected to the nozzle installation via a rotary coupling (item 5 in Figures 2-3), and wherein the nozzles of the nozzle installation comprises two flat jet nozzles (Par. 0017 and 0050-0053).  In the assembly of Giljohann, the rotation axes of the engine fan and the nozzle installation are substantially concentric (see Figure 2 of Giljohann).  Giljohann teaches having exit openings of the nozzles located behind a plane of the fan (item 19 in Figure 6) such that cleaning liquid ejected by that nozzle can reach the engine core (Par. 0054).   
Giljohann does not teach that one of the nozzles includes a cone nozzle.  However, Giljohann does explicitly recite that combination of different nozzles “can also be used” (Par. 0017).  
Asplund teaches that when using a nozzle to spray cleaning liquid onto surfaces of a gas turbine engine, a nozzle that ejects a conical spray of cleaning liquid can successfully be used to clean engine surfaces (Abstract; Par. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giljohann such that a nozzle of the nozzle installation is a cone nozzle that ejects a cone-shaped pattern of cleaning medium, thus meaning that the nozzle installation comprises a flat jet nozzle and a cone nozzle.  Giljohann teaches that a combination of different nozzles “can also be used”, and the motivation for performing the modification was provided by Asplund, who teaches that when using a nozzle to spray cleaning liquid onto surfaces of a gas turbine engine, a nozzle that ejects a conical spray of cleaning liquid can successfully be used to clean engine surfaces.
The combination of Giljohann in view of Asplund does not specify that the spray angle (i.e., the angle at which a nozzle’s ejected spray diverges outwardly from that nozzle) of each of the nozzles is in the range of 60° to 90°.
Lee teaches that when using a washing fluid spray from a nozzle to clean engine surfaces of a gas turbine surfaces, the spray angle from the nozzle is a result-effective variable because it affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid (Abstract and Par. 0067).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art to modify the combination of Giljohann in view of Asplund such that the spray angle (i.e., the angle at which a nozzle’s ejected spray diverges outwardly from that nozzle) of each nozzle is optimized.  The purpose of the nozzles to clean engine surfaces of the jet engine, and the motivation for performing the optimization is that the spray angle of such nozzles is a result-effective variable that affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid.  Lee teaches that when using a washing fluid spray from a nozzle to clean engine surfaces of a gas turbine surfaces, the spray angle from the nozzle is a result-effective variable because it affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid.  
The combination of Giljohann in view of Asplund in view of Lee does not specify the main exit direction of each nozzle.  However, in the art of spraying a surface with liquid ejected from a nozzle, it is well known that the angle of the nozzle relative to the surface is a result-effective variable that affects whether or not the targeted surface is actually impacted with liquid or not.  McDermott provides an example of aiming nozzles, wherein McDermott teaches aiming cleaning nozzles relative to a centerline of an engine in order to have liquid ejected from the nozzles reach to-be-cleaned surfaces of said engine (Par. 0037).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giljohann in view of Asplund in view of Lee such that the angle of the main exit direction of each nozzle is optimized in order to have the cleaning liquid directed to the desired locations such that to-be-cleaned engine surfaces can be indeed be sprayed and cleaned.  The motivation for performing the modification was provided by the fact that in the art of spraying a surface with liquid ejected from a nozzle, it is well known that the angle of the nozzle relative to the surface is a result-effective variable that affects whether or not the targeted surface is actually impacted with liquid or not – McDermott being an example of such a teaching.  In this combination of Giljohann in view of Asplund in view of Lee in view of McDermott, when the main exit direction of each nozzle is optimized, the exit direction of each nozzle is inherently optimized relative to the rotational axis of the rotatable nozzles of the apparatus of Giljohann in view of Asplund in view of Lee in view of McDermott.
The combination of Giljohann in view of Asplund in view of Lee in view of McDermott does not explicitly teach that the core of the jet engine comprises inlet guide vanes.
Moniz teaches that a jet turbine engine can comprise inlet guide vanes (comprising item 90 in Figure 5), wherein each inlet guide vane has a chord line between its leading edge and its trailing edge, and wherein the inlet guide vanes are downstream of the engine’s fan and upstream of the compressor (Abstract; Par. 0021, 0023 and 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott such that the jet engine cleaned with the cleaning assembly is a jet engine with inlet guide vanes downstream of the fan and upstream of the compressor, wherein the inlet guide vanes each comprise a chord line between the respective leading edge and the respective trailing edge.  Moniz teaches a jet engine comprising such inlet guide vanes, and the motivation for performing the modification would be to allow the nozzle assembly of Giljohann in view of McDermott to advantageously clean such an engine.  
The combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz does not specify the distance between the exit openings of the nozzles and an entry plane of the inlet guide vanes.  However, the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the distance of the nozzles from the inlet guide vanes is considered to be a result-effective variable because it affects how far liquid falls after exiting the nozzles prior to reaching the entry plane of the inlet guide valves (and thus affects where the ejected cleaning liquid eventually impacts), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz such that the distance of the nozzles from the entry plane of the inlet guide vanes is optimized because such a distance is a result-effective variable that affects where ejected cleaning liquid eventually impacts.  
With regard to claim 12, in the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz, each inlet guide vane comprises a chord line between its leading edge and its trailing edge.  The combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz does not teach the angular relationship between the chord line and a main exit direction of each nozzle.  However, the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the angle of the main exit direction of each nozzle relative to horizontal is considered be a result-effective variable because that angle affects what engine core surfaces get impacted by discharged cleaning liquid, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz such that the angle of a main exit direction of each nozzle is optimized relative to horizontal (and thus also relative to the chord line of each inlet guide vane).  
With regard to claim 13, the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz does not explicitly recite the radial distance of the nozzles (relative to the rotation axis of the jet engine) relative to the radial distance of an entry opening of a first compressor stage.  However, Giljohann’s Figure 6 illustrates having a nozzle (item 7 in Figure 6) located at the same radial distance (relative to the engine’s rotation axis) as an entry of a first compressor stage (item 20 marks the start of the first compressor stage in Figure 6), and therefore, Giljohann is considered to suggest having the nozzles located at the same radial distance (relative to the engine’s rotation axis) as an entry of a first compressor stage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz such that the nozzles are located the same redial distance (relative to the engine’s rotation axis) as an entry of the first compressor stage because Giljohann suggests as much.  If this suggested-by-Giljohann argument is not persuasive, here is another: the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the radial position of the nozzles relative to the rotation center of the jet engine is considered to be a result-effective variable because it affects what engine core surfaces get impacted by discharged cleaning liquid, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of Asplund in view of Lee in view of McDermott in view of Moniz such that the radial distance of the nozzles (relative to the engine’s rotation axis) is optimized.  

Response to Arguments
Applicant’s arguments with respect to the pending claims but are mute in view of the new grounds of rejection.  
Applicant argues that “Giljohann in view of McDormott (with or without Appel) does not teach or otherwise suggest the specifically claimed combination of spraying angles and main exit direction of the nozzles”.  In this new Non-Final Rejection, the examiner uses the Asplund reference to provide a teaching of using a cone nozzle to clean engine surfaces, and the examiner provides the reference Lee to teach that when using a washing fluid spray from a nozzle to clean engine surfaces of a gas turbine surfaces, the spray angle from the nozzle is a result-effective variable because it affects what surfaces are impacted by ejected washing fluid and whether to-be-cleaned surfaces are impacted with enough washing fluid.  Although the Giljohann and McDormott references are still used in the above rejections, they are now used in a different manner – namely, in combination with the teachings of Asplund and Lee.  The way in which the examiner builds the rejection of Giljohann in view of Asplund in view of Lee in view of McDormott (in the rejection of claim 1, for example) is exampled in detail above in the actual rejections.  For example, in the above rejection of claim 1, the McDormott reference is now used simply as an example of prior art teaching the aiming of nozzles, and McDormott is not relied on for its teachings of a divergence angle range for a cone nozzle.  The Appel reference is not relied on in the above rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 17, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714